UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
GLORIA HALCOMB,                           )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                  Civil Action No. 02-1336 (PLF)
                                          )
NOPADON WOODS,                            )
                                          )
            Defendant.                    )
__________________________________________)


                                            OPINION

               In November of 2009, plaintiff Gloria Halcomb presented to a jury her claims that

defendant Nopadon Woods was liable to her for false arrest, assault, battery, intentional infliction

of emotional distress, and violations of her Fourth Amendment rights. The jury found in Ms.

Halcomb’s favor as to most of those claims and awarded her $75,000 in compensatory and

$175,000 in punitive damages. This matter is now before the Court on Mr. Woods’ motion for

judgment as a matter of law or, alternatively, for a new trial. Mr. Woods argues that (1) he is

entitled to judgment as a matter of law on Ms. Halcomb’s common law claims of false arrest,

assault, and battery, and on her Section 1983 claim of unconstitutional arrest; (2) no reasonable

jury could have awarded punitive damages based on the evidence presented at trial; and

(3) qualified immunity shields him from liability for unconstitutional search and arrest. The

Court will grant Mr. Woods’ motion in part and deny it in part, vacating the jury’s award of

punitive damages but leaving the remainder of its verdict unchanged.1

       1
              The filings considered by the Court on this motion include: Mr. Woods’ renewed
motion for judgment as a matter of law or, alternatively, for a new trial (“Mot.”); Ms. Halcomb’s
                                         I. BACKGROUND

                                        A. Procedural History

                Ms. Halcomb’s complaint, filed on July 1, 2002, originally contained claims

against Mr. Woods, the Washington Area Metropolitan Transit Authority (“WMATA”), and the

District of Columbia. See Compl. ¶¶ 6-8. Against Mr. Woods, Ms. Halcomb pled claims of

false arrest, assault, battery, intentional infliction of emotional distress, and violations of 42

U.S.C. § 1983. Id. ¶¶ 37-48, 52-56. She claimed that WMATA was liable under the theory of

respondeat superior for the allegedly tortious actions of Mr. Woods. Id. ¶¶ 49-51. In addition,

she asserted a claim of intentional infliction of emotional distress against the District of

Columbia, alleging that the District was vicariously liable for the actions of several unidentified

officers of the District of Columbia Metropolitan Police Department. Id. ¶¶ 60-63. She also

sought to hold the District of Columbia liable for Mr. Woods’ alleged violations of 42 U.S.C.

§ 1983. Id. ¶¶ 64-67. Ms. Halcomb requested compensatory damages in the amount of at least

$75,000 and an unspecified amount of punitive damages. Id. at 12.

                At Ms. Halcomb’s request, her claims against WMATA were dismissed in

September of 2002. On March 13, 2003, on the District of Columbia’s motion, the Court

dismissed Ms. Halcomb’s Section 1983 claims against the District. Halcomb v. Wash. Area

Metro. Transit Auth., Civil Action No. 02-1336, Order at 1-2 (D.D.C. Mar. 14, 2003). Ms.

Halcomb’s remaining claims against the District of Columbia and Mr. Woods were tried to a jury


opposition to Mr. Woods’ motion (“Opp.”); Mr. Woods’ reply to Ms. Halcomb’s opposition
(“Reply”); Ms. Halcomb’s motion to strike portions of Mr. Woods’ reply (“Mot. to Strike”); Mr.
Woods’ opposition to that motion (“Def.’s Opp.”); Ms. Halcomb’s complaint (“Compl.”); and the
instructions provided to the jury on November 6, 2009 (“Jury Instructions”).

                                                   2
beginning on December 10, 2007. After eight days of trial and nearly two days of deliberations,

the jury was unable to reach a verdict, and the Court declared a mistrial. Although the jury had

failed to reach a decision on Ms. Halcomb’s claims, the defendants filed a motion for judgment

as a matter of law, which was granted as to the District of Columbia but denied as to Mr. Woods.

See Halcomb v. Woods, 610 F. Supp. 2d 77, 87 (D.D.C. 2009). Ms. Halcomb’s claims against

Mr. Woods were tried again before a jury in November of 2009. After five days of trial and

nearly three days of deliberations, the jury returned a verdict for Ms. Halcomb on a number of

her claims.


                            B. Evidence Presented at the Second Trial

               The evidence presented by the parties at trial must be understood in light of the

undisputed facts about the manner in which the District of Columbia’s subway system, called

“Metro,” operates. A passenger may reach a Metro train platform only after first passing through

a barrier called a faregate. To open a faregate, a passenger must either touch a plastic card, called

a SmarTrip card, to an electronic sensor located on top of the gate, or insert a paper card, called a

farecard, into a slot located on the side of the gate. The card — whether made of paper or plastic

— is electronically encoded with a monetary value. If that value is equal to or higher than the

minimum fare needed to ride a Metro train, the faregate will open after electronically “reading”

the card.


                                    1. The Plaintiff’s Evidence

               Ms. Halcomb testified as follows at the second trial: On October 30, 2001, at

around 6 p.m., she left the United States Capitol building, where she worked, and walked to


                                                  3
Union Station to catch a Metro train. She inserted a paper farecard containing sufficient fare to

enter the Metro system into a faregate and passed through the gate after it opened. Once in the

area of the station reserved for Metro passengers, she then proceeded to a bank of pay phones and

called Sam Taylor, a friend whom she was scheduled to meet for dinner that night. While she

was on the phone, she was approached by Mr. Woods, at the time an officer of the WMATA

Metro Transit Police. He informed her that her farecard did not have sufficient monetary value

to trigger the faregate and asked Ms. Halcomb to give him the card. Once she had done so, he

carried the farecard to a nearby kiosk. Ms. Halcomb did not see what he did there.

               When Mr. Woods returned from the kiosk, he said that he had checked the value

of Ms. Halcomb’s card and confirmed that it was below the minimum value needed to enter the

Metro system. Ms. Halcomb denied this claim and asked if Mr. Woods would accompany her to

a fare machine so that they could check the value of the card together. He refused her request

and retained possession of the farecard, informing Ms. Halcomb that he was going to write her a

citation for fare evasion.2 He asked to see her identification. After at first refusing to provide

identification, Ms. Halcomb showed him a media credential and a work identification card, but

Mr. Woods rejected those and asked for a different form of identification, one with her

photograph on it. He then reached for Ms. Halcomb’s purse, whose straps Ms. Halcomb was

holding with her right hand. Saying that he was sure there was identification in her bag, Mr.

Woods grasped two of Ms. Halcomb’s fingers, bent them back, and held onto them for a couple

of seconds.


       2
               Fare evasion is defined by statute as follows: “No person shall . . . knowingly enter
or leave the paid area of a real transit station owned and/or operated by [WMATA] . . . without
paying the established fare . . . .” D.C. CODE § 35-216.

                                                  4
                Ms. Halcomb told Mr. Woods to let go of her hand. He did so, and she withdrew

her wallet from her purse and showed him her driver’s license. Mr. Woods then called another

police unit on his radio and read off Ms. Halcomb’s identifying information. He told Ms.

Halcomb that he was going to issue her a citation. Ms. Halcomb still denied that she had done

anything wrong and insisted that he show her the farecard he had taken from her. He refused to

do so. Ms. Halcomb’s fingers, the ones that Mr. Woods had bent back while trying to obtain her

driver’s license, were beginning to swell. She complained to him that he had injured her and

warned him that she would file a complaint against him. Mr. Woods told her that if she wanted

medical treatment, he would have to take her D.C. General Hospital, and that she would also

have to “go to jail” first in order to get medical attention.

                At that point, Mr. Woods put a hand cuff on Ms. Halcomb’s right wrist and then

“yanked” her right arm behind her back to complete the process of handcuffing her, injuring her

arm and shoulder in the process. Once Ms. Halcomb was handcuffed, Mr. Woods put on rubber

gloves and began to search her and collect her property. He roughly pulled off her earrings and,

in trying to remove her necklace, twisted it in such a way that it broke. He also ripped her belt

from her trench coat. Then he put his knee between Ms. Halcomb’s legs to push them apart,

bruising them in the process, and searched her front, back, and sides. He “stomped” on Ms.

Halcomb’s right foot.

                At the conclusion of the search, an officer from the District of Columbia

Metropolitan Police Department arrived on the scene, and he and Mr. Woods placed Ms.

Halcomb in a patrol car outside Union Station. Ms. Halcomb was driven to a police precinct and

led inside. Somehow during all of this, Ms. Halcomb said, her blouse had come open, exposing


                                                   5
her breasts, and officers and prisoners in the precinct taunted her as she was led past them. She

was locked in a cell for an unspecified number of hours, until she was removed from the precinct

and taken to D.C. General Hospital by Mr. Woods and another officer.

                At D.C. General, Ms. Halcomb was placed in another cell while she waited to

receive medical attention. Ms. Halcomb was so horrified by the dirty condition of the cell that

she urinated on herself rather than use the toilet provided. Her hand and foot pained her, and at

some point she vomited. After she had been in the cell for some time, Mr. Woods arrived and

took her to be treated by a physician. Before seeing the doctor, Ms. Halcomb spoke with a nurse,

who asked her some questions and recorded her contact information on a medical form. When

Mr. Woods saw the address that was written on the medical form, he said something along the

lines of, “Now that I know where you live, I ought to come out there and put a bullet in your head

for making me go through all this [expletive] with you tonight.”

                A physician ordered x-rays of Ms. Halcomb’s right hand and foot but found no

fractures of her bones. On Ms. Halcomb’s medical forms, he wrote that she had a contusion

(bruise) on her right hand and instructed her to use compresses and Motrin to treat the injury.

After the doctor’s examination of Ms. Halcomb had ended, Mr. Woods took her back to the cell

where she previously had been placed. At about 5:00 a.m. on the morning of October 31, 2001,

she was driven to another police precinct, where she was photographed, fingerprinted, and placed

in another cell. She was released later that morning, at about 7:30 a.m., after her friend Sam

Taylor paid her fine. At the time, she had pain in her shoulder, foot and hand, and her thighs

were bruised.




                                                 6
               After Ms. Halcomb finished testifying, her counsel called several supporting

witnesses. Ruth Enoch, a friend of Ms. Halcomb’s, testified that Ms. Halcomb had been very

upset after her experience with Mr. Woods. A former New York City police captain, Edward

Mamet, appeared as an expert witness and testified regarding the standards governing police

behavior during investigations and arrests. Ms. Halcomb’s doctor, Danny Mamodesene, testified

that Ms. Halcomb came to see him on November 1, 2001, claiming that she had been injured

during a confrontation with a police officer and complaining of injuries to her right hand, right

foot, and both thighs. Dr. Mamodesene diagnosed Ms. Halcomb as having a right wrist

“sprain/contusion,” a shoulder sprain, and bruises on her right thigh and ankle, along with

insomnia and anxiety.

               Sam Taylor, Ms. Halcomb’s friend, testified that he had gone to Union Station on

the evening of October 30, 2001, after hearing over the phone the beginning of Ms. Halcomb’s

confrontation with Mr. Woods.3 According to Mr. Taylor, he arrived at Union Station after Ms.

Halcomb had already been handcuffed and searched by Mr. Woods. Ms. Halcomb was crying

and told Mr. Taylor that Mr. Woods had bent back her fingers and stomped on her foot. She

seemed to Mr. Taylor to be in great pain. She insisted on getting medical treatment for her

injuries, prompting a police officer who was standing with Mr. Woods and Ms. Halcomb to

inform Mr. Taylor that the police could only get Ms. Halcomb medical treatment by taking her to

D.C. General Hospital, and could only do that if Ms. Halcomb was under arrest.




       3
               Mr. Taylor passed away between the first and second trials of Ms. Halcomb’s claims.
His sworn testimony from the first trial was read into the record at the second trial by a professional
actor hired by plaintiff’s counsel.

                                                  7
               Once Ms. Halcomb was removed from Union Station by the officers, Mr. Taylor

tried to find out where she had been taken. Eventually he found her at the New York Avenue

police substation, where he paid Ms. Halcomb’s fine, and she was released.


                                   2. The Defendant’s Evidence

               Unsurprisingly, Mr. Woods related an account of his confrontation with Ms.

Halcomb that differed dramatically from hers. He testified that he had stood in the kiosk in

Union Station on October 30, 2001, monitoring the faregates. Through the transparent windows

of the kiosk, he could see people passing through the gates. He could also look down at a

machine called the “System Monitor Acknowledgment Display” (“SMADS machine”), which

displayed on a screen the information encoded on the cards being used at the faregates. When

Ms. Halcomb approached a faregate, Mr. Woods noticed that although she was using a paper

farecard, which must be inserted into a slot on the side of a faregate to be processed, she swiped

the card across the top of the faregate as if it were a plastic SmarTrip card. She then

“piggybacked” through the faregate by slipping through the gate behind another person before it

closed behind the person who had entered in front of her. Mr. Woods, believing that Ms.

Halcomb had evaded paying her fare, glanced down at the SMADS screen and saw that no

SmarTrip card had been used at the faregate through which she had just passed.

               Convinced that Ms. Halcomb had entered the Metro system illegally — he said he

had “reasonable suspicion” at this point — Mr. Woods approached her and asked for her

farecard. After she handed it to him, he took it to the kiosk, where he inserted it into the SMADS

machine. According to the machine, the card had not been used to enter a Union Station faregate



                                                 8
that evening; the last place of entry encoded on the card was Glenmont station. Mr. Woods

concluded that Ms. Halcomb had not paid her fare when she passed through the faregate and

believed he then had probable cause to believe she had committed the offense of fare evasion.

Mr. Woods returned to the place where Ms. Halcomb was standing, asked her for a form of

identification, and informed her that he was going to issue her a citation for fare evasion. Ms.

Halcomb denied that she had done anything wrong, refused to give Mr. Woods any identification,

and walked off toward a bank of pay phones to make a call. Mr. Woods followed her and again

asked for a form of identification or for identifying information. He advised her that he needed

certain information, including her name and address, in order to issue her a citation for fare

evasion. When Ms. Halcomb refused to provide identification after Mr. Woods’ third request, he

told her that he would have to arrest her if she refused to identify herself, and he showed her his

handcuffs.

               Ms. Halcomb continued to refuse to provide any information about her identity.

Mr. Woods then attempted to place her in handcuffs. She resisted, pulling away from him and

twisting from side to side; they struggled. Ultimately, Mr. Woods was forced to obtain assistance

from another Metro Transit police officer, Spencer Pines, before he was able to close the

handcuffs around both of Ms. Halcomb’s wrists. Mr. Woods then performed a search of Ms.

Halcomb. He removed her jewelry and belt without damaging either. He said he did not

intentionally stomp on her foot and did not bend her fingers back.

               Eventually, after waiting at Union Station for a transport vehicle for roughly

ninety minutes, Mr. Woods took Ms. Halcomb to D.C. General Hospital because she was

complaining of injuries. Once at the hospital, he informed personnel there that he had brought in


                                                 9
a prisoner who required medical attention. After Ms. Halcomb was registered as required by the

hospital, Mr. Woods took her to a cell for arrestees/prisoners that is maintained and monitored by

the District of Columbia Metropolitan Police Department. Sometime later Ms. Halcomb was

seen by a physician and x-rays were taken, after which she was returned to the cell. Later Mr.

Woods took her to the Third District Metropolitan Police Department station to be booked and

placed in a cell. She was released later that morning after Sam Taylor paid her fine. Mr. Woods

denied ever threatening to come to her house and “put a bullet in [her] head.”

                To support his testimony, Mr. Woods produced a paper farecard that he identified

as the one given to him by Gloria Halcomb on the night in question. He testified that, as was

standard practice for transit police officers, he had kept the card in a filing cabinet at his home

since that night. His counsel introduced in evidence a photograph of the information displayed

on the screen of a SMADS machine when the card was inserted into the machine approximately

two years after Ms. Halcomb’s arrest. She also introduced a second, more recent photograph of

the information displayed by a SMADS machine when the card was inserted. Mr. Woods

testified that both photographs showed what the SMADS machine had shown him on

October 30, 2001: that the card had not been used to enter the Metro system at Union Station

that evening.

                Mr. Woods’ testimony was followed by that of three other individuals: Paul

Mazzei, an expert on police procedures; Jonathan Strong, a Metro technician who explained the

operation of the SMADS machines; and Spencer Pines, the other Metro transit officer who was

in Union Station on the evening in question.




                                                  10
                                       3. The Jury’s Verdict

               The jury found in favor of Ms. Halcomb on her common law claims of assault,

battery, and false arrest, but rejected her claim of intentional infliction of emotional distress. See

Verdict Form, Docket No. 184, at 1. With regard to Ms. Halcomb’s additional claim under 42

U.S.C. § 1983, the jury was asked to answer the following questions, with the understanding that

an affirmative answer as to any one of them would mean that Ms. Halcomb had established a

Section 1983 violation:

               Do you find that Gloria Halcomb has proven a claim under the
               United States Constitution against Nopadon Woods for any of the
               following acts:

               A.      Unreasonable seizure?

               B.      Unreasonable arrest?

               C.      Unreasonable search?

               D.      Excessive use of force?

Id. at 2. The jury found that Ms. Halcomb had proven an unreasonable arrest and an

unreasonable search, but not an unreasonable seizure or excessive use of force. Id.

               Having found for Ms. Halcomb on four of her claims, the jury awarded her

$75,000 in compensatory damages and $175,000 in punitive damages. Finally, since it had found

for Ms. Halcomb on her constitutional claim, the jury was asked to respond to three special

interrogatories. This was done in order to assist the Court in deciding the issue of qualified

immunity. The jury answered as follows:

               Do you find that Nopadon Woods:

               1.      Bent Gloria Halcomb’s fingers back?                        Yes


                                                  11
               2.      Used excessive force in applying Ms. Halcomb’s
                       handcuffs?                                              No

               3.      Stomped on Ms. Halcomb’s foot in the manner
                       claimed by Ms. Halcomb?                                 No

Verdict Form at 4.


                                       C. Post-Trial Motions

               Mr. Woods made a Rule 50 motion at the close of plaintiff’s case and again at the

close of all the evidence. The Court denied the motion on both occasions. After entry of

judgment based on the jury’s verdict, Mr. Woods filed the pending motion for judgment as a

matter of law or, in the alternative, for a new trial. Ms. Halcomb filed a memorandum in

opposition to that motion, and Mr. Woods in turn replied to that opposition. Ms. Halcomb has

since filed a motion to strike Mr. Woods’ reply memorandum on the ground that it contained

new arguments not presented in the post-trial motion itself, Mot. to Strike at 1, which Mr. Woods

opposes. Because Mr. Woods has moved for two alternative forms of relief — judgment as a

matter of law or a new trial — the Court addresses them separately, beginning with the

defendant’s request for a new trial.


                       II. MR. WOODS’ REQUEST FOR A NEW TRIAL

               Mr. Woods asserts that a new trial is warranted under Rule 59 of the Federal

Rules of Civil Procedure on either one of two grounds: (1) “the jury’s verdict is inherently

inconsistent”; and/or (2) the Court erred in refusing to allow Mr. Woods to present evidence that

Ms. Halcomb previously had received a citation for fare evasion in 2000. Mot. at 20-21. For the

reasons given in open court on November 3, 2009, and in the Memorandum Opinion and Order


                                                12
issued on October 30, 2009, the Court rejects the second argument. See Halcomb v. Woods,

Civil Action No. 02-1336, Memorandum Opinion and Order at 2-3 (D.D.C. Oct. 30, 2009). As

for the first, the defendant has failed to identify any aspects of the jury’s verdict that are so

inconsistent as to justify a new trial.

                “Claims that a jury verdict is internally inconsistent impose a special obligation on

the court to view the evidence in a manner that reconciles the verdicts if possible, and to grant a

new trial if not.” Hundley v. District of Columbia, 494 F.3d 1097, 1102 (D.C. Cir. 2007).

“[S]uccessful claims of verdict inconsistency are rare,” arising only when the jury has reached

conclusions that “cannot reasonably be reconciled or sustained.” Id. Here, the defendant claims

that the jury’s verdict was inconsistent in three ways: (1) the jury “found no excessive force in

the constitutional context and no intentional infliction of emotional distress, yet nonetheless

awarded punitive damages”; (2) “the jury found no unreasonable seizure, but found false arrest

and unreasonable search”; and (3) the jury’s “finding of unreasonable arrest is inconsistent with a

verdict for defendant on unreasonable seizure.” Mot. at 20.

                The defendant’s first argument — that the jury’s award of punitive damages is

inconsistent with its rejection of Ms. Halcomb’s claims of excessive force and intentional

infliction of emotional distress — makes little sense. The jurors were given an instruction on the

law of punitive damages — agreed to by the parties — that reflected the law in the District of

Columbia and was not limited to any particular claims in the case. See Jury Instructions, Docket

No. 180, at 86-89. Under District of Columbia law, “punitive damages are available in actions

for intentional torts.” Oliver v. Mustafa, 929 A.2d 873, 878 (D.C. 2007). The jury found Mr.

Woods liable for three such torts: assault, battery, and false arrest. Any one or more of those


                                                   13
torts could have provided the foundation for the jury’s award of punitive damages, and the

defendant has not made any attempt to explain why a finding of excessive use of force or liability

for intentional infliction of emotional distress should have been a necessary predicate for that

award.

               The logic underlying the defendant’s other arguments is similarly dubious. As a

legal matter, it is true that a finding of unconstitutional arrest is incompatible with a finding of no

unconstitutional seizure; an arrest, after all, is a seizure within the meaning of the Fourth

Amendment. See, e.g., California v. Hodari D., 499 U.S. 621, 624 (1991). That fact, however,

was not reflected in the jury instructions developed jointly by the parties and presented to the

jury. Those instructions did not even include a full definition of what a constitutionally

unreasonable seizure — as distinct from a constitutionally unreasonable arrest or excessive use of

force — might be. The only instructions presented to the jury concerning unreasonable seizure

as a constitutional claim independent of unreasonable arrest or excessive use of force consisted

of the following:

                    UNCONSTITUTIONAL CONDUCT – UNREASONABLE
                                SEIZURE DEFINED4

                       The Fourth Amendment to the United States Constitution
               protects persons from being subjected to unreasonable seizures by
               the police. A law enforcement official may only seize a person if
               there is appropriate justification to do so. In this case, Plaintiff
               Halcomb claims that she was not free to leave Union Station due to
               Defendant Woods’ conduct and that such conduct was



         4
               The heading for this instruction and the following instruction was not read to the jury;
only the text was. As is the Court’s practice, however, a written copy of the instructions was sent
to the jury room for ready reference during deliberations, and this written set of instructions
contained the headings.

                                          14
               unreasonable and not justified. She alleges that she was subjected
               to an unlawful seizure under the Constitution.

                      I will now give you more details on what constitutes a
               “seizure” and on how to decide whether a seizure is unreasonable
               under the circumstances.

                   UNCONSTITUTIONAL CONDUCT – UNREASONABLE
                                   SEIZURE

                               A “seizure” occurs when a police officer restrains a
               person in some way, either by means of physical force or by a show
               of authority that the person obeys. A person is “seized” within the
               meaning of the Fourth Amendment if, in view of all the
               circumstances surrounding the incident, a reasonable person would
               have believed that he was not free to ignore a police presence and
               leave. In deciding whether a seizure has occurred under this test,
               you may consider circumstances such as whether the officer
               physically touched the person, whether the officer physically
               displayed a restraining device, and the officer’s use of language or
               tone of voice.

Jury Instructions at 66-69. Glaringly absent from these agreed upon instructions is any definition

of reasonableness or any explanation of the distinction between a reasonable seizure and an

unreasonable one. The instructions formulated by the parties thus left the jury an incomplete and

potentially confusing discussion of the concept of an unreasonable seizure.5

               At worst, the legally contradictory findings of unreasonable arrest but no

unreasonable seizure reveal that the jury may not have fully understood the meaning of the claim

for unreasonable seizure as distinct from the plaintiff’s other constitutional claims. Mr. Woods

has identified no reason to believe, however, that the jury did not understand and correctly apply


       5
               Immediately following the above instructions, the Court instructed the jury on arrest
without probable cause, unreasonable search, and excessive use of force. See Jury Instructions at
70-76. All three of those categories of claims are described in detail, but without any mention of the
relationship of excessive use of force or arrest without probable cause to
unreasonable/unconstitutional seizure.

                                                 15
the much clearer and more complete instructions regarding unconstitutional arrest,

unconstitutional search, and excessive use of force that were given. See CSX Transp., Inc. v.

Hensley, 129 S.Ct. 2139, 2141 (2009) (“[J]uries are presumed to follow the court’s

instructions.”). The Court therefore rejects Mr. Woods’ claim that a new trial is necessary on the

ground that the jury’s finding of unreasonable arrest was irreconcilably inconsistent with its

finding of no unconstitutional seizure.6

                The Court also rejects the assertion that the jury’s finding of no unreasonable

seizure is inconsistent with its finding in response to a special interrogatory, that Mr. Woods did

bend back Ms. Halcomb’s fingers back, as she alleged. According to Mr. Woods, “[t]here was

no other claim for unreasonable seizure, separate and apart from the arrest, other than the

‘bending of [Ms. Halcomb’s] fingers.’” Mot. at 20. This argument is both confusing and

unsupported by any reference to the trial record. To the Court’s knowledge, the jury had no

reason to suppose that a finding on unreasonable seizure was equivalent to or wholly dependent

upon a finding on whether Mr. Woods had bent back Ms. Halcomb’s fingers. Those two

findings do not indicate any confusion or inconsistency on the part of the jury that would justify

the grant of a new trial.




        6
               It is worth noting that at the conclusion of the instructions, the Court called counsel
to the Bench to ask if they had any objections to the instructions just given. Other than to
incorporate earlier objections by reference — none of which relates to the issues raised in
defendants’ request for a new trial — there were none.

                                                 16
           III. SUFFICIENCY OF THE EVIDENCE SUPPORTING THE VERDICT

               Mr. Woods also argues for judgment as a matter of law under Rule 50(b) of the

Federal Rules of Civil Procedure. He maintains that the jury’s verdict should be set aside in

whole or in part because (1) no reasonable factfinder would have returned a verdict in Ms.

Halcomb’s favor with regard to her claims of false arrest, unconstitutional arrest, unconstitutional

search, common law assault, or common law battery, Mot. at 2, 6; and (2) a reasonable factfinder

could not have found by clear and convincing evidence that Ms. Halcomb is entitled to punitive

damages. Mot. at 16. While the first of these arguments is unconvincing, the second has merit.


                                      A. Standard of Review

               After a jury trial, the Court may grant a motion for judgment as a matter of law

under Rule 50 of the Federal Rules of Civil Procedure only if it finds that “a reasonable jury

would not have had a legally sufficient evidentiary basis to find for the party on that issue[.]”

FED . R. CIV . P. 50(a)(1). Judgment as a matter of law is proper, “considering the evidence in the

light most favorable to the [non-movants] and making all reasonable inferences in their favor,” if

the Court concludes that there is no legally sufficient evidentiary basis for a reasonable jury to

have found in their favor under controlling law. Hendry v. Pelland, 73 F.3d 397, 400 (D.C. Cir.

1996); see Fox v. District of Columbia, 990 F. Supp. 13, 19 (D.D.C. 1997). The jury’s verdict

must stand “unless the evidence, together with all inferences that can be reasonably drawn

therefrom is so one-sided [in favor of the moving party] that reasonable persons could not

disagree on the verdict,” Milone v. Washington Metropolitan Area Transit Authority, 91 F.3d

229, 231 (D.C. Cir. 1996), that is, unless the non-movant’s evidence is so insufficient that a



                                                 17
reasonable finder of fact “could not possibly find for the non-movant.” 9 MOORE ’S FEDERAL

PRACTICE § 50.60[1] at 50-87 (3d ed. 2002). Accord Muldrow ex rel. Estate of Muldrow v.

Re-Direct, Inc., 493 F.3d 160, 165 (D.C. Cir. 2007); McGill v. Munoz, 203 F.3d 843, 845 (D.C.

Cir. 2000); Lloyd v. Ashcroft, 208 F. Supp. 2d 8, 11 (D.D.C. 2002).

               In deciding a motion for judgment as a matter of law, the Court is not to resolve

legitimately disputed issues of fact already decided by the jury. 9 MOORE’S FEDERAL PRACTICE

§ 50.60[1] at 50-87 (3d ed. 2002). Even if the Court finds the evidence that led to the jury

verdict unpersuasive, or that it would have reached a different result if it were sitting as the fact-

finder, that is not a basis for overturning the jury’s verdict and granting judgment as a matter of

law. Id. The Court may not grant the motion unless “the evidence is such that, without weighing

the credibility of the witnesses or otherwise considering the weight of the evidence, there can be

but one conclusion as to the verdict that reasonable [persons] could have reached.” Me, Inc. v.

Taylor, 157 F.3d 139, 142 (2d Cir. 1998).

               As the Supreme Court has explained, at the Rule 50 stage, “although the court

should review the record as a whole, it must disregard all evidence favorable to the moving party

that the jury is not required to believe. That is, the court should give credence to the evidence

favoring the nonmovant as well as that evidence supporting the moving party that is

uncontradicted and unimpeached, at least to the extent that that evidence comes from

disinterested witnesses.” Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 151

(2000) (internal quotation marks and citations omitted).




                                                  18
                B. False Arrest and Arrest in Violation of the Fourth Amendment

               The jury returned verdicts in Ms. Halcomb’s favor on her common law claim of

false arrest and her constitutional claim of unreasonable arrest in violation of the Fourth

Amendment. See Verdict Form at 1-2. Under District of Columbia common law, “the focal

point of [an] action [for common law false arrest] is the question whether the arresting officer

was justified in ordering the arrest of the plaintiff.” Scott v. District of Columbia, 101 F.3d 748,

754 (D.C. Cir. 1996). The jury was instructed that a person commits a false arrest at common

law “when he intentionally detains or retains another, for any length of time, whether by actual

force or threat of force, without legal justification.” Jury Instructions at 47 (emphasis added).

Thus, a false arrest claim cannot succeed if “the arresting officer had probable cause to believe

that the arrestee committed a crime.” Scott v. District of Columbia, 101 F.3d at 754.

“Generally, probable cause exists where the facts and circumstances within the arresting officer’s

knowledge . . . are sufficient in themselves to warrant a reasonable belief that an offense has been

or is being committed.” In re T.H., 898 A.2d 908, 913 (D.C. 2006).

               Similarly, under the Constitution, “[a]n arrest based on probable cause cannot

constitute an unreasonable . . . seizure within the meaning of the Fourth Amendment.” Carr v.

District of Columbia, 565 F. Supp. 2d 94, 99 (D.D.C. 2008) (citing Whren v. United States, 517

U.S. 806, 819 (1996)), rev’d on other grounds by 587 F.3d 401 (D.C. Cir. 2009). “Probable

cause exists when ‘facts and circumstances within the officer’s knowledge . . . are sufficient to

warrant a prudent person in believing that the suspect has committed, is committing, or is about

to commit an offense.’” Marcus v. District of Columbia, 646 F. Supp. 2d 58, 61 (D.D.C. 2009)

(quoting United States v. Wesley, 293 F.3d 541, 535 (D.C. Cir. 2002)).


                                                 19
               Mr. Woods argues that no reasonable factfinder could have found him liable for

either false or unconstitutional arrest because he “had probable cause, even in the constitutional

sense, to arrest the [p]laintiff.” Mot. at 5. The defendant asserts that Mr. Woods “observed Ms.

Halcomb enter the station in a[n] [illegal] piggyback manner” and used the SMADS machine to

“confirm[] . . . that Ms. Halcomb had not inserted her farecard into the faregate in order to move

from the unpaid area to the paid area.” Id. at 5-6. But those allegations are based solely on Mr.

Woods’ testimony, and since Mr. Woods was an interested party, the jury was not required to

believe his assertions. See, .e.g., Pitt v. District of Columbia, 558 F. Supp. 2d 11, 16 (D.D.C.

2008); District of Columbia v. Minor, 740 A.2d 523, 531 (D.C. 1999). Nor was the jury required

to accept the authenticity of the farecard produced by Mr. Woods and identified as that of the

plaintiff, since, again, all averments of such authenticity were made by Mr. Woods himself.

               Taken in the light most favorable to the non-moving party, as it must be on a

motion made under Rule 50 of the Federal Rules of Civil Procedure, the evidence presented at

trial showed that Ms. Halcomb entered Union Station, inserted a paper farecard containing more

than the minimum fare into a faregate, and entered the paid area of the station after the gate

properly processed her card. The jury reasonably could have inferred from that evidence that Mr.

Woods could have had no reasonable belief that Ms. Halcomb had committed the crime of fare

evasion, and that his arrest of Ms. Halcomb therefore was not legally justified. Its verdicts in

Ms. Halcomb’s favor with regard to her claims of false arrest and unconstitutional arrest

therefore were permissible and in accordance with the law.




                                                 20
                                       C. Assault and Battery

               “An assault is an intentional act and unlawful attempt or threat, either by words or

by acts, to do physical harm to the victim,” while “[a] battery is an intentional act that causes a

harmful or offensive bodily contact.” Evans-Reid v. District of Columbia, 930 A.2d 930, 937

(D.C. 2007). The unreasonable use of force by a police officer may be an assault and battery

under District of Columbia law, Hundley v. District of Columbia, 494 F.3d at 1101, but a police

officer has a qualified privilege to use reasonable force to effect an arrest, provided that the

means employed are not in excess of those which the [officer] reasonably believes to be

necessary.” Scales v. District of Columbia, 973 A.2d 722, 730 (D.C. 2009) (internal quotation

marks and citation omitted). As the jury was instructed: “A law enforcement officer may use

only that amount of force reasonably necessary to arrest a person and to keep the arrested person

in custody. An officer is not allowed to use force beyond that reasonably necessary to

accomplish his lawful purpose.” Jury Instructions at 57.

               Based on the evidence presented at trial, Mr. Woods argues that any reasonable

factfinder would have found that any force used against Ms. Halcomb was both necessary and

reasonable, thus subject to a qualified privilege. Mot. at 8. To support this proposition, however,

he again relies on evidence that the jury was not required to accept: “The uncontroverted

evidence at trial was that Defendant found it necessary to request the assistance of Officer

Spencer Pines to secure Ms. Halcomb in handcuffs. Therefore, Officer Woods not only proved

his use of force was reasonable, but also that the force he employed was initially insufficient to

overcome the Plaintiff’s resistance.” Id. The jury reasonably concluded that the evidence

showed no such thing. Mr. Woods and Officer Pines did testify that Mr. Woods requested


                                                  21
Officer Pines’ help in securing Ms. Halcomb, but, contrary to the defendant’s assertion, that

testimony was not uncontroverted. Ms. Halcomb testified that Officer Pines did not participate

in her arrest, and the jury was free to believe her over the defendant and Officer Pines.

               Furthermore, the jury specifically found in answer to a special interrogatory that

Mr. Woods bent back Ms. Halcomb’s fingers. According to Ms. Halcomb, that incident occurred

before her arrest, when Mr. Woods attempted to gain access to her purse. By Ms. Halcomb’s

account, Officer Pines was not involved in that incident, nor did Ms. Halcomb pose any threat

that would make the use of force against her at that point reasonable. Mr. Woods’ assertion of

qualified privilege therefore could reasonably have been rejected by the jury.

               Mr. Woods also suggests that the jury’s finding for Ms. Halcomb on her claims of

assault and battery is “undermine[d]” by its finding against her on her claim of excessive use of

force in violation of the Fourth Amendment. This argument is misplaced. The Court cannot and

will not guess at what factual findings may have motivated the jury’s verdict on the excessive

force claim and then apply those assumed findings to its analysis of the assault and battery

claims. If Mr. Woods believed the jury’s verdict on the Fourth Amendment claim to be

inconsistent with its findings on assault and battery, he should have moved for a new trial on the

ground that those aspects of the verdict were irreconcilably inconsistent and evidence of

unacceptable confusion on the part of the jury. See, e.g., Mazloum v. District of Columbia

Metro. Police Dep’t, 576 F. Supp. 2d 25, 42 (D.D.C. 2008) (ruling on the evidence presented in

that case that a finding against an officer on a claim of excessive use of force in violation of the

Fourth Amendment was inconsistent with a finding in his favor on a common law battery claim).




                                                 22
Mr. Woods cannot attempt to translate the jury’s finding on the Fourth Amendment claim into a

judgment in his favor on the common law claims.


                                       D. Punitive Damages

               Under the law of the District of Columbia:

               The test for punitive damages . . . is a rigorous one. [Punitive
               damages] are a form of punishment. Their purpose is to punish
               unlawful conduct and to deter its repetition. Punitive damages are,
               accordingly, to be awarded only in cases of outrageous or
               egregious wrongdoing where the defendant has acted with evil
               motive, actual malice, or in willful disregard for the rights of the
               plaintiff. In keeping with this high substantive burden, the plaintiff
               must prove egregious conduct and the requisite mental state by
               clear and convincing evidence.

Rosenthal v. Sonnenschein Nath & Rosenthal, LLP, 985 A.2d 443, 455-56 (D.C. 2009) (internal

quotation marks and citation omitted).7 “Clear and convincing evidence is evidence that will

produce in the mind of the trier of fact a firm belief or conviction as to the facts sought to be

established.” Wood v. Neuman, 979 A.2d 64, 73 (D.C. 2009) (internal quotation marks and

citation omitted). The Court concludes that, even taken in the light most favorable to Ms.

Halcomb, the evidence presented at trial could not suffice to produce in the mind of a reasonable


       7
                With respect to claims brought pursuant to 42 U.S.C. § 1983, “punitive damages . . .
are available against . . . individual defendants where their conduct was ‘motivated by evil motive
or intent, or when it involve[d] reckless or callous indifference to the federally protected rights of
others.’” Elkins v. District of Columbia, 527 F. Supp. 2d 36, 47 (D.D.C. 2007) (quoting Smith v.
Wade, 461 U.S. 30, 56 (1983)). The standard for the award of punitive damages under Section 1983
thus differs somewhat from the standard applicable under District of Columbia common law. Ms.
Halcomb did not request a separate jury instruction on punitive damages under Section 1983,
however; her requested instruction on punitive damages was based solely on District of Columbia
law. See Jury Instructions at 86-89 (using Instruction 16-1 from the Standardized Civil Jury
Instructions for the District of Columbia to explain the circumstances under which punitive damages
can be awarded). The Court therefore applies the District of Columbia standard in determining
whether punitive damages were available to Ms. Halcomb as a matter of law.

                                                 23
trier of fact “a firm belief or conviction” that Mr. Woods engaged in outrageous or egregious

conduct “evincing malice or its equivalent.” Pitt v. District of Columbia, 491 F.3d 494, 508

(D.C. Cir. 2007) (internal quotation marks and citation omitted).

               Ms. Halcomb asserts that the jury reasonably could have assessed punitive

damages based on a finding that any one or more of the following had occurred: (1) Mr. Woods

threatened to “come to Ms. Halcomb’s home and ‘put a bullet in [her] head,’” Opp. at 24; (2) Mr.

Woods “bent Ms. Halcomb’s fingers back to access a driver’s license in her wallet,” id. at 25;

(3) the defendant “violently placed Ms. Halcomb under arrest and performed a full-body search,”

“jamm[ing] his knee between Ms. Halcomb’s legs, violently pull[ing] her necklace off, [and]

searching her in an overly aggressive and physical manner,” id. at 25, 27; (5) Ms. Halcomb was

placed in a dirty cell at D.C. General Hospital and taken to two separate police precincts, id. at

25; and (6) Ms. Halcomb was subjected to “verbal assault from other prisoners” while she was in

custody. Id.

               As an initial matter, the Court notes that punitive damages are a remedy, not a

claim; Ms. Halcomb cannot recover punitive damages for acts of Mr. Woods that could not as a

matter of law form the basis for one of the legal claims on which the jury returned a verdict in the

plaintiff’s favor. See Iacangelo v. Georgetown Univ., 580 F. Supp. 2d 111, 113-14 (D.D.C.

2008) (pointing out that punitive damages are a remedy, not the basis for a free-standing legal

claim). Thus, even if it is assumed that the jury believed Ms. Halcomb’s testimony that Mr.

Woods threatened to shoot her, that she was placed in a dirty cell, and that other prisoners

mocked her, none of those findings could support an award for punitive damages, because none




                                                 24
could form the basis of one of the legal claims on which the jury returned a verdict in Ms.

Halcomb’s favor.

               Ms. Halcomb’s contention that Mr. Woods threatened to “put a bullet in [her]

head” was presented to the jury as grounds for a finding of intentional infliction of emotional

distress. The jury found in Mr. Woods’ favor on that claim. The plaintiff in passing has

suggested the possibility that the jury could have construed the alleged threat as an assault. See

Opp. at 15. But that theory of the plaintiff’s assault claim was never presented to the jury. Even

if it had been, as a matter of law, the jury could not have found Mr. Woods’ liable for assault on

the basis of his threat, made while standing with Ms. Halcomb in D.C. General Hospital, that he

ought to go out to her house and put a bullet in her head because she had caused him so much

trouble. Under the common law of the District of Columbia, a threat “to cause physical harm or

offensive contact with another person” only qualifies as an assault if it appears that “the person

making the threat . . . has the present ability to carry out the harmful or offensive contact.”

STANDARDIZED CIVIL JURY INSTRUCTIONS FOR THE DISTRICT OF COLUMBIA § 19.01 (2009)

(emphasis added). See also Jury Instructions at 53-54. To constitute an assault, then, a threat

must create a reasonable “apprehension of immediate offensive contact.” Id. cmt. (citing Madden

v. D.C. Transit System, Inc., 307 A.2d 756, 757 (D.C. 1973)) (emphasis added); see also

Restatement (Second) of Torts § 22 (1965). The threat attributed to Mr. Woods in this case does

not meet those criteria. According to Ms. Halcomb, Mr. Woods threatened action in the

indefinite future while standing in front of the nurse’s station at D.C. General Hospital, awaiting

the arrival of a physician. Given those undisputed circumstances, a reasonable person could not

have felt that offensive contact was imminent.


                                                  25
                 Because Mr. Woods’ threat did not constitute an assault as a matter of law, and

the jury found against Ms. Halcomb on her claim of intentional infliction of emotional distress,

the threat cannot serve as a basis for punitive damages. Similarly, the fact that Ms. Halcomb was

placed in an unpleasant cell at the hospital and taunted by other persons in custody cannot justify

the award of punitive damages, because neither allegation, even if assumed to be true, provided a

foundation for any of the legal claims that the jury decided in Ms. Halcomb’s favor.

                 Despite the attempts of Ms. Halcomb’s counsel to characterize her arrest as

“violent” and “overly aggressive,” the award of punitive damages must rest on the evidence

presented at trial, not on counsel’s characterization of it. Taken in the light most favorable to

Ms. Halcomb, the evidence on the claims of assault and battery showed that Mr. Woods pulled

on two of her fingers in an attempt to open or grab her purse; that he bruised her thighs while

pushing her legs apart so that he could complete the search incident to arrest; and that he twisted

her necklace when attempting to remove it, breaking it in the process. None of those acts is

sufficiently egregious to demonstrate by clear and convincing evidence that Mr. Woods acted

with the intent to injure Ms. Halcomb, nor can such an intent be inferred from surrounding

circumstances.

                 Mr. Woods’ bending of Ms. Halcomb’s fingers, because it constituted a use of

force not justified by any threat or reasonable law enforcement objective, could support a

reasonable jury’s finding of assault and battery. But the record contains no suggestion that Mr.

Woods developed a sense of malice toward Ms. Halcomb prior to the finger-bending incident.

Even according to Ms. Halcomb, Mr. Woods said nothing at the time of the incident to indicate

malicious intent and the bending lasted for only a few seconds. The resultant injuries to Ms.


                                                 26
Halcomb’s fingers — swelling and bruises — are too mild to serve as clear and convincing

evidence, in and of themselves, that Mr. Woods aimed to hurt Ms. Halcomb by grabbing her

fingers or that his conduct was egregious or outrageous. With so little evidence regarding Mr.

Woods’ motives, no reasonable factfinder could have reached a firm conclusion that Mr. Woods

acted with malice.

               In the same way, a finding that Mr. Woods had, as Ms. Halcomb claimed, bruised

her thighs with his knee while searching her would not justify an award of punitive damages. A

search incident to an arrest necessarily is a physical process; de minimis injuries such as bruises,

while not to be condoned, at the same time do not demonstrate the existence of an intent to injure

by clear and convincing evidence. Nor does Mr. Woods’ breaking of Ms. Halcomb’s necklace

constitute egregious conduct or evidence of malice. According to Ms. Halcomb’s own

testimony, the necklace broke while Mr. Woods was looking for the fastener of the necklace and

“turned” it in such a way that it “popped.” Such a description indicates accident, not malice.

               Finally, the plaintiff did not introduce any evidence tending to show that Mr.

Woods willfully disregarded her rights when he arrested her. There is no evidence in the record

to suggest that Mr. Woods knew or harbored malice toward Ms. Halcomb before he stopped her

or that he believed her to be innocent of the crime for which he arrested her. It is true that Mr.

Woods rejected Ms. Halcomb’s claims of innocence and refused to show her the information the

SMADS machine showed to be encoded on her farecard. By Ms. Halcomb’s own account,

however, Mr. Woods twice took her card to the kiosk where the SMADS machine was located to

check that he had not made a mistake in stopping her. Of course, the jury was not required to

believe that Mr. Woods did in fact check the SMADS machine once in the kiosk, or that the


                                                 27
machine showed that Ms. Halcomb had committed fare evasion. But in light of Ms. Halcomb’s

own admission that Mr. Woods appeared to go twice to check the card, the jury could not

reasonably have found by clear and convincing evidence that he had been reckless with regard to

Ms. Halcomb’s Fourth Amendment right to be free of unreasonable searches and seizures.

               In light of these considerations, the Court concludes that a reasonable jury could

not have found by clear and convincing evidence, based on the evidence presented at trial and

construed in the light most favorable to Ms. Halcomb, that Mr. Woods engaged in egregious,

tortious conduct with a malicious state of mind. As a result, the jury’s award of punitive

damages will be set aside.


                                 IV. QUALIFIED IMMUNITY

               Mr. Woods argues that he “has qualified immunity both for the arrest [of Ms.

Halcomb] itself and for the limited amount of force necessary to effectuate the arrest.” Mot. at 7.

The second part of that contention is entirely unnecessary; although Mr. Woods, for reasons

unknown, devotes much of his discussion of qualified immunity to the subject of excessive use

of force, see Mot. at 13-14, the jury found in Mr. Woods’ favor on that claim. See Verdict Form

at 2. Qualified immunity is relevant only to those constitutional claims that were decided against

Mr. Woods: unreasonable search and unreasonable arrest.

               The defendant advances the mistaken and unsupported argument that “police

officers possess qualified immunity from suit absent egregious circumstances.” Mot. at 9. That

contention misstates the law. As the court of appeals has noted:

               The Supreme Court has held that “government officials performing
               discretionary functions generally are shielded from liability for


                                                28
               civil damages insofar as their conduct does not violate clearly
               established statutory or constitutional rights of which a reasonable
               person would have known.” Harlow v. Fitzgerald, 457 U.S. 800,
               818 (1982); see also Wilson v. Layne, 526 U.S. 603, 614 (1999)
               (holding that qualified immunity turns upon the “objective legal
               reasonableness of the officers’ action, assessed in light of the legal
               rules that were clearly established at the time the action was taken”
               (internal quotation marks and citation omitted)).

Pitt v. District of Columbia, 491 F.3d at 509. A defendant’s entitlement to qualified immunity is

a question of law to be decided by the court, see id., although sometimes, as in this case, the facts

establishing what the challenged conduct was are legitimately in dispute and must first be

decided by the jury before the court answers the ultimate legal question whether a defendant is

entitled to qualified immunity. See Zellner v. Summerlin, 494 F.3d 344, 367-68 (2d Cir. 2007);

Halcomb v. Washington Metropolitan Area Transit Authority, 526 F. Supp. 2d 20, 22 (D.D.C.

2007). “Whether an official protected by qualified immunity may be held personally liable . . .

generally turns on the objective legal reasonableness of the action.” Wilson v. Layne, 526 U.S.

603, 614 (1999). In assessing whether a party is entitled to qualified immunity, the facts must be

taken in the light most favorable to the party asserting the constitutional injury. See Saucier v.

Katz, 533 U.S. 194, 201 (2001) (citing Siegert v. Gilley, 500 U.S. 226, 232 (1991)), rev’d on

other grounds by Pearson v. Callahan, 129 S.Ct. 808 (2009); see also Scott v. Harris, 550 U.S.

372, 377 (2007).

               In this case, a violation of Ms. Halcomb’s constitutional rights to be free from

unreasonable arrest and unreasonable search was found by the jury, and that finding remains

undisturbed by the Court. See supra at 11. The sole question remaining for decision is whether

Mr. Woods’ arrest and search of Ms. Halcomb “‘violate[d] clearly established constitutional



                                                 29
rights of which a reasonable person would have known.’” Pitt v. District of Columbia, 491 F.3d

at 510 (brackets in original) (quoting Harlow v. Fitzgerald, 457 U.S. at 818). Another

formulation of this standard is “whether an objectively reasonable officer would have believed

his conduct to be lawful, in light of clearly established law[.]” Id. at 509-10; see Brosseau v.

Haugen, 543 U.S. 194, 197 (2004).

               Unfortunately, Mr. Woods does not address the proper issue — whether “an

objectively reasonable officer” would have believed Mr. Woods’ conduct to be in accordance with

clearly established law, see Halcomb v. Washing Metropolitan Area Transit Authority, 526

F. Supp. 2d at 22 — but instead attempts to relitigate the factual findings made by the jury and

affirmed in this Opinion by the Court. See, e.g., Mot. at 12 (arguing that Mr. Woods’ “eyewitness

account” — which, again, the jury was not required to believe — provides proof of probable

cause). As already explained, the jury could reasonably have concluded that Mr. Woods arrested

Ms. Halcomb for fare evasion even though she had properly inserted a farecard with a value

greater than the minimum fare into the faregate at Union Station. Such a finding could negate a

claim of probable cause, establishing a constitutional violation. Mr. Woods has not argued, much

less established, that the constitutional law governing the existence of probable cause in such a

situation is unclear. He consequently has failed to show that he is entitled to qualified immunity.


                                        V. CONCLUSION

               For the foregoing reasons, the Court will grant in part and deny in part the

defendant’s motion for judgment as a matter of law or, in the alternative, for a new trial. The

jury’s award of punitive damages will be vacated, but the jury’s verdict otherwise will remain



                                                 30
unchanged. Because the Court has not relied on any of the allegedly inappropriate arguments

made in the defendant’s reply to the plaintiff’s opposition to the motion for judgment as a matter

of law, the plaintiff’s motion to strike that reply is denied as moot. An Order consistent with this

Opinion shall issue this same day.

               SO ORDERED.

                                              /s/_______________________________
                                              PAUL L. FRIEDMAN
                                              United States District Judge
DATE: March 3, 2011




                                                 31